DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 8, 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pohl et al. (WO 9731864 A1; of record) in view of Srinivasan et al. (US 20110210055 A1; of record), He (US 20020169251 A) and Riviello (CN 103429322 B; Machine-English Translation).
Claim 1 is drawn to a method of using a chromatography column for separating a plurality of carbohydrates in a sample, the method comprising: flowing an eluent through the chromatography column, in which the eluent includes a hydroxide; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon with a polyalkylpolyamine to form a base condensation polymer layer on a negatively charged substrate particle; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles ranges from about three to about ten and each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment.
Pohl et al. disclose that carbohydrates such as glucose and mannose are ionizable to anions at high pH and can therefore be separated on anion exchange chromatography columns in sodium hydroxide eluents (see page 1, lines 12-14). Furthermore, Pohl et al. provide anion-exchange compositions comprising anion-exchange functional groups comprising at least a first and a second nitrogen group, wherein the first nitrogen group is a quaternary amine and the second nitrogen group is selected from the group consisting of primary, secondary, tertiary or quaternary amines; and methods of making and using the compositions (see abstract). Also, Pohl et al. disclose that for carbohydrate chromatography, eluents normally contain hydroxide. A hydroxide-only eluent system will provide the highest stationary phase pH possible. Addition of a secondary anion such as acetate to the eluent will result in a decrease in the stationary phase pH (see page 2, last paragraph). In addition, Pohl et al. disclose that their invention provides
processes for chromatographic separation of carbohydrates, alditols and amino acids comprising passing (flowing) a liquid solution comprising the carbohydrates through a bed comprising the anion-exchange compositions (see page 5, next to last paragraph).
The difference between Applicant’s claimed method and the method taught or suggested by Pohl et al. is that Pohl et al. is the type of anion exchange stationary phase prepared and used, and Pohl et al. does not explicitly disclose injecting into the chromatography column and detecting the at least one of the plurality of carbohydrates at a detector.
Srinivasan et al. disclose an invention that provides a new design for high capacity stationary phases for chromatography, for example, ion chromatography. The stationary phases include a first polymer layer in contact with and at least partially coating the substrate of the stationary phase. The first polymer layer serves as a foundation for the attachment, and in various embodiments, the growth and attachment, of a highly hyperbranched polymer structure, typically based on one or more products of condensation polymerization. Multiple components are of use in forming the first polymer layer and the hyperbranched polymer structure, thereby providing a stationary phase that can be engineered to have a desired property such as ion capacity, ion selectivity, and the like. Exemplary condensation polymers are formed by the reaction of at least one polyfunctional compound with at least one compound of complimentary reactivity, e.g., a nucleophilic polyfunctional compound reacting with an electrophilic compound (see abstract). 
Also, Srinivasan et al. disclose that a method of preparing their ion stationary chromatography phase, the method comprising, (a) attaching a first polymer layer to a substrate by a method which is a member selected from the group of, (i) polymerizing at least a first polymerizable monomer, having a functional group which is a member selected from a reactive functional group and a charged functional group, in contact with the substrate; and (ii) attaching an intact polymer having a functional group which is a member selected from a reactive functional group and a charged functional group, thereby forming a first polymer layer bearing a reactive or charged functional group, which is attached to the substrate. Also included in the method is, (b) reacting a compound which is a member selected from: (i) at least a first amine compound, comprising a reactive nitrogen group, which is a member selected from the group consisting of ammonia, a primary and a secondary amine; (ii) at least a first polyfunctional compound, having at least two functional moieties reactive with the nitrogen groups; and (iii) a combination thereof in the presence of the first polymer layer coated substrate to form a first condensation polymer reaction product. The condensation reaction product is attached to the first polymer layer and includes a member selected from a reactive nitrogen group, a reactive functional group derived from a polyfunctional compound and a combination thereof (see page 2, [0015]).
Furthermore, Srinivasan et al. disclose that for their ion stationary chromatography phase
strong anion exchange sites may be introduced into the outside layer of the condensation polymer through a capping reaction by reacting with a capping compound comprising a tertiary (or quaternary) amine group (see page 11, [0100]).  In addition, Srinivasan et al. disclose that the substrate can be in the form of particles having ion exchange sites (see page 12, [0117]), and can include a reactive functional group or anionic or cationic functional moieties on its surface (see page 12, [0116]).
Also, Srinivasan et al. disclose or suggest that the a first polymer can be attached to the substrate and that the first polymer layer serves as a foundation for the assembly of one, two, three, four, five or more successive layers of condensation polymer (see page 12, [0114]-[0115]).  
Furthermore, Srinivasan et al. disclose that polyfunctional amines including simple diamines, triamines and higher polyamines, and also aliphatic polyamines can be used in their composition (see page 8-9, [0083]-[0084]). In addition, Srinivasan et al. disclose that suitable functional moieties in the polyfunctional compounds include alkyl halide and that the alkyl halide can be dibromobutane (a polyhalohydrocarbon) (see page 9, [0086]-[0087]). Also, Srinivasan et al. disclose performing reaction cycles such as 5 reaction cycles in the preparation of the anion exchange stationary phase (see page 8, [0077], page 14, Example 4, [0132], pages 15-16, Example 11, [0142]).
He discloses that polyalkylpolyamines are polyamines and discloses typical polyalkylpolyamines such as diethylenetriamine, triethylenetetramine, tetraethylenepentamine, dipropylenetriamine, tripropylenetetramine, tetrapropylenepentamine, pentaethylenehaxamine (see page 3, [0038]).
Riviello disclose using a DX500 ion chromatography system comprising a detector, injection valve and an anion exchange column, also disclose using an eluent (see page 12 of 17, last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pohl et al., Srinivasan et al., He and Riviello, to use a chromatography column for separating a plurality of carbohydrates in a sample, comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.
One having ordinary skill in the art would have been motivated view of Pohl et al., Srinivasan et al., He and Riviello, to use a chromatography column for separating a plurality of carbohydrates in a sample, comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.
It should be noted that it is obvious to determine the chemical and physical properties of the anion exchange stationary phase such as the spacing of or between chemical moieties or groups such as spaces between the quaternary amines, especially since Srinivasan et al. disclose that a polyfunctional amine, a polyfunctional amine compound has at least three atoms in the link between each amine group can be used (see page 9, [0085]). In fact, it is obvious to expect that chemical groups such as the ethyl or ethylene groups between the amines such the quaternary groups would result in said spacing or spacers.  Also, it should be noted that it is obvious to use a polyhalohydrocarbon such as dibromobutane as taught by Srinivasan et al. in the anion exchange stationary phase. Also, it is obvious to use different polyamines such as the polyalkylpolyamine, pentamethyldihexyltriamine, especially since Srinivasan et al. and He disclose or suggest that polyalkylpolyamine can be used.  It should be noted that it is obvious to use the functional groups, chemical moieties and substances in the composition as disclosed or suggested by Srinivasan et al.
Also, with regard to claim 8, it is obvious to use the chromatography column for separating a plurality of carbohydrates in a sample, comprising using Srinivasan et al.’s anion exchange stationary phase comprising a negatively charged substrate particle, a base condensation polymer layer attached to the negatively charged substrate particle, the base condensation polymer layer comprises a first plurality of quaternary amines, in which the first plurality of quaternary amines are spaced apart by either a first spacer or a second spacer, in which the base condensation polymer layer does not have a hydroxy group spaced apart from one of the first plurality of quaternary amines by an ethyl group, as claimed by Applicant, and to include a polyalkylpolyamine condensation polymer layer, and that is covalently attached to the base condensation polymer layer, especially since Srinivasan et al. disclose that polyamines and aliphatic polyamines can be used. Furthermore, it should be noted that it is obvious to determine the chemical and physical properties of the anion exchange stationary phase such as the direction in which the density of the second plurality of quaternary amines increases from the base condensation polymer layer. In fact, it is obvious to expect that the density of second plurality of quaternary amines would increase in the direction in which the functional quaternary amine group of the second plurality of quaternary amines is positioned or located relative to the base condensation polymer layer, since the quaternary amine functional group is a bulky group and thus should inherently be more dense than the function groups of base condensation polymer layer.  
It should be noted that it is obvious to determine the chemical and physical properties of the anion exchange stationary phase such as the spacing of or between chemical moieties or groups such as spaces between the quaternary amines, especially since Srinivasan et al. disclose that a polyfunctional amine, a polyfunctional amine compound has at least three atoms in the link between each amine group can be used (see page 9, [0085]). In fact, it is obvious to expect that chemical groups such as the ethyl or ethylene groups between the amines such the quaternary groups would result in said spacing or spacers. Thus, it is obvious to have first and second spacers that comprise a linear and unsubstituted alkyl. Also, it is obvious to have first and second spacers that comprise arylalkyl, especially since Srinivasan et al. disclose that that polyfunctional compounds can include functional moieties that include benzylic halides (see page 9, [0086])..
In addition, it should be noted that it is obvious to use the functional groups, chemical moieties and substances in the composition as disclosed or suggested by Srinivasan et al. 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pohl et al., Srinivasan et al., He and Riviello as applied in claim 1 above, and further in view of Deepak (https://lab-training.com; May 9, 2014).
The difference between Applicant’s claimed method and the method taught or suggested by Pohl et al., Srinivasan et al., He and Riviello is that Pohl et al., Srinivasan et al., He and Riviello is that the plurality of carbohydrates separated comprises a sucrose and lactose.
Deepak discloses that methanol and acetonitrile are two commonly used solvents in HPLC (see page 1 of 9, last paragraph). Also, Deepak discloses that a single solvent seldom meets the requirements for separations carried out using HPLC. In most cases two or more solvents are required to be mixed (see page 1of 9, 1st paragraph). This suggests that methanol and acetonitrile can be used in HPLC.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pohl et al., Srinivasan et al., He, Riviello and Deepak, to use a chromatography column for separating a plurality of carbohydrates, comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al., and to also use a mixture of solvent comprising acetonitrile and methanol as suggested by Deepak in different ratios or parts such as 4 to 1, respectively; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.
One having ordinary skill in the art would have been motivated in view of Pohl et al., Srinivasan et al., He, Riviello and Deepak, to use a chromatography column for separating a plurality of carbohydrates, comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al., and to also use a mixture of solvent comprising acetonitrile and methanol as suggested by Deepak in different ratios or parts such as 4 to 1, respectively; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.

Claims 5, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pohl et al., Srinivasan et al., He and Riviello as applied in claims 1 and 8 above, and further in view of Satomaa et al. (US 20090324617 A1).
The difference between Applicant’s claimed method and the method taught or suggested by Pohl et al., Srinivasan et al., He and Riviello is that Pohl et al., Srinivasan et al., He and Riviello is that Applicant separates a plurality of carbohydrates that is a branched glycan.
Satomaa et al. disclose using anion exchange, preferably either for enrichment of acidic glycans such as sialylated glycans or removal of charged contaminants from neutral glycans, and also preferably for separation of acidic and neutral glycans into different fractions (see page 55, [0871]). Also, Satomaa et al. disclose that the glycans can be branched (see page 5, [0084]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pohl et al., Srinivasan et al., He, Riviello and Satomaa et al., to use a chromatography column for separating a plurality of carbohydrates which are branched glycans as taught by Satomaa et al., comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.
One having ordinary skill in the art would have been motivated in view of Pohl et al., Srinivasan et al., He, Riviello and Satomaa et al., to use a chromatography column for separating a plurality of carbohydrates which are branched glycans as taught by Satomaa et al., comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.

Claims 6, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pohl et al., Srinivasan et al., He and Riviello as applied in claims 1 and 8 above, and further in view of Marques et al. (FEMS Yeast Research, 16, 2016, 1-16).
The difference between Applicant’s claimed method and the method taught or suggested by Pohl et al., Srinivasan et al., He and Riviello is that Pohl et al., Srinivasan et al., He and Riviello is that the plurality of carbohydrates separated comprises a fructose and a sucrose.
Marques et al. that sugarcane juice contains by weight 8–20% sucrose and 0.3-2.5% of reducing sugars, e.g. glucose and fructose (see page 4, right col. 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pohl et al., Srinivasan et al., He, Riviello and Marques et al., to use a chromatography column for separating a plurality of carbohydrates in a sample such as a sample of sugarcane juice comprising sucrose or fructose disclosed by Marques et al., comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.
One having ordinary skill in the art would have been in view of Pohl et al., Srinivasan et al., He, Riviello and Marques et al., to use a chromatography column for separating a plurality of carbohydrates in a sample such as a sample of sugarcane juice comprising sucrose or fructose disclosed by Marques et al., comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.

Claims 7, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pohl et al., Srinivasan et al., He and Riviello as applied in claims 1 and 8 above, and further in view of Browne et al. (Ind. Eng. Chem. Anal. Ed. 1945, 17, 10, 623, Publication Date: October 1, 1945).
The difference between Applicant’s claimed method and the method taught or suggested by Pohl et al., Srinivasan et al., He and Riviello is that Pohl et al., Srinivasan et al., He and Riviello is that the plurality of carbohydrates separated comprises a sucrose and lactose.
Browne et al.  disclose a mixture of sucrose and lactose in a sample of sweetened condensed milk (see Table 2).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pohl et al., Srinivasan et al., He, Riviello and Browne et al., to use a chromatography column for separating a plurality of carbohydrates in a sample such as a sample of condensed milk comprising sucrose and lactose disclosed by Browne et al., comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.
One having ordinary skill in the art would have been motivated in view of Pohl et al., Srinivasan et al., He, Riviello and Browne et al., to use a chromatography column for separating a plurality of carbohydrates in a sample such as a sample of condensed milk comprising sucrose and lactose disclosed by Browne et al., comprising: passing or flowing an eluent such as sodium hydroxide through the chromatography column; injecting the sample comprising a plurality of carbohydrates into the chromatography column; separating at least one of the plurality of carbohydrates in the chromatography column; and detecting the at least one of the plurality of carbohydrates at a detector, wherein the chromatography column contains the anion exchange stationary phase, the phase formed by a method comprising: reacting a polyhalohydrocarbon such as dibromobutane taught by Srinivasan et al. with a polyamine as taught by Srinivasan et al. which is also a polyalkylpolyamine taught by He to form a base condensation polymer layer on a negatively charged substrate particle as taught by Srinivasan et al.; and reacting the base condensation polymer layer with a number of reaction cycles to form a polyalkylpolyamine condensation polymer layer, in which the number of reaction cycles is five as taught by Srinivasan et al. and in which each reaction cycle includes a polyhalohydrocarbon treatment and a polyalkylpolyamine treatment used in the preparation of said condensation polymer layer, especially since Riviello discloses separating a sample using an anion chromatography system that comprising a detector and an anion exchange column and injecting the sample into the chromatography column, and also since Srinivasan et al. disclose that their invention provides numerous advantages such as the fact that hydrolytically stable ion exchange materials can be readily formed on a wide variety of substrates, manufacturing cost is minimized and the ion exchange medium synthesis method produces an ion exchange medium with an unexpectedly high ion capacity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623